 1
                                                                         FILED
 2                                                             CLERK, U.S. DISTRICT COURT


 3                                                                   July 8, 2021

 4
                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                         jl
                                                               BY: ___________________ DEPUTY
 5

 6

 7                         UNITED STATES DISTRICT COURT

 8                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
     CITRUS PLUS, INC., a California            CASE NO. 5:10-cv-01876-JAK-DTB
10   corporation,
                     Plaintiff,                           RENEWAL OF
11
           v.                                   JUDGMENT BY CLERK
12
     M A C TRANSPORT, INC., a
13   corporation; MANUEL CRUZ
14   AGUIRRE, an individual; SILVIA A.
     NUNO, an individual,
15
                        Defendants.
16

17         Having read and considered Plaintiff and Judgment Creditor CITRUS
18   PLUS, INC., California a corporation (“Citrus Plus” or “Judgment Creditor”)
19   application for and renewal of judgment, affidavit of Bart M. Botta in support
20   thereof, and good cause appearing therefor,
21         RENEWAL OF JUDGMENT IS HEREBY ENTERED in favor of Plaintiff
22   CITRUS PLUS, INC, and against Defendants M A C TRANSPORT, INC., a
23   corporation; MANUEL CRUZ AGUIRRE, an individual; and SILVIA A. NUNO,
24   jointly and severally, in the following amounts:
25             a. Total judgment                             $33,786.01
26                             Principal       $26,612.00
27                       Attorneys Fees         $2,425.90
28                                 Costs           $928.42

                                           1
 1                Pre-Judgment Interest        $3,819.69
 2             b. Costs after judgment                                   -0-
 3             c. Interest after judgment at 10% per            $53,322.37
 4             annum (from 07/27/2011 to 07/02/2021)
 5             d. Fee for filing renewal application                     -0-
 6             e. TOTAL RENEWED JUDGMENT                        $87,108.38
 7

 8
           Plaintiff shall continue to recover post-judgment interest pursuant to 28
 9
     U.S.C. § 1961 on the unpaid balance until fully paid.
10

11
                                                Kiry Gray
     DATED: ________________
             July 8, 2021
12
                                                CLERK, U.S. DISTRICT COURT
13
                                                        Jennylam
                                               By: _/s/_______________________________
14                                                 Deputy Clerk

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           2
